DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 05/02/2022 has been entered.  Claims 1-8, 10-19 and 21-23 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 1 and 11 an response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-11, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (U.S. 9,943,639) in view of Robinson et al. (U.S. 2003/0138349) and Helmreich et al. (U.S. 6,117,127).
With respect to claim 1, Germain et al. teaches a surgical system comprising:
an endoscope (15);
a fluid source (60) in fluid communication with the endoscope (FIG. 4), the fluid source configured to deliver inflow fluid to a patient positioned on a bed of the patient; and
a receptacle assembly (180) configured to receive outflow fluid (FIG. 4), the receptacle assembly including a receptacle (220) and a container (55) in fluid communication with the receptacle (FIG. 5).
However, Germain et al. does not teach a receptacle bag suspended above an outer housing with the container supported within the housing.  Germain et al. further does not teach a surgical cart.
With respect to claim 1, Robinson et al. teaches a system, comprising:
an assembly including an outer housing (6);
a receptacle assembly operably supported on the assembly (FIG. 12) and configured to receive outflow fluid, the receptacle assembly including a receptacle bag (164) and a container (182 for example) in fluid communication with the receptacle bag, the receptacle bag suspended above the outer housing of the cart assembly and the container supported within the outer housing (FIG. 1, 12).
With respect to claim 1, Helmreich et al. teaches a surgical cart system, comprising:
a cart assembly (10) including at least one wheel configured to facilitate transport (4:8-20);
an endoscope (22) operably coupled to the cart assembly (4:41-67);
a fluid source (15) operably supported on cart assembly (4:8-20), the fluid source configured to deliver inflow fluid to a patient positioned on a bed of the patient (5:14-24); and
a receptacle assembly (16) operably supported on the cart (4:8-20) and configured to receive outflow fluid (5:14-24),
wherein the surgical cart system includes a profile configured to enable the cart and receptacle assemblies to be positioned beneath the patient’s bed when the endoscope is utilized to effectuate a surgical procedure on the patient (via adjustment of 9 and 12, 4:5-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surgical system of Germain et al. to utilize the configuration of a receptacle bag suspended above an outer housing with the container supported within the housing in the manner taught by Robinson et al. in order to reduce the number of total components into one compact unit (FIG. 3 of Germain vs. FIG. 1 of Robinson et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surgical system of Germain et al. to utilize a surgical cart in the manner taught by Helmreich et al. in order to provide a medical work station wherein all of the handheld instruments necessary for conducting a particular open or minimally invasive surgical procedure are readily available at a single common location, and good access is nevertheless provided to the space around the patient positioning table (1:41-46 of Helmreich et al.).
With respect to claim 3, Germain et al. teaches a pressure pump (40a) positioned to pressurize the fluid source (FIG. 3).
With respect to claim 3, Helmreich et al. teaches a pressure pump (14) operably supported on the cart assembly and positioned to pressurize the fluid source (5:14-24).
With respect to claim 7, Germain et al. teaches a surgical instrument (20) in fluid communication with the receptacle assembly (FIG. 4).
With respect to claim 7, Helmreich et al. teaches a surgical instrument (26) operably supported on the cart assembly (4:41-67).
With respect to claim 8, Germain et al. teaches the surgical instrument is a tissue resecting instrument (20).
With respect to claim 10, Robinson et al. teaches the receptacle bag supports a trap configured to trap debris or tissue received in the receptacle bag while enabling fluid to pass through the trap so that the fluid can collect in a bottom of the receptacle bag (para [0089]) and drain into the container via a tube extending between the container and the receptacle bag (FIG. 12).
With respect to claim 11, Germain et al. teaches a surgical system, comprising: 
an assembly including a fluid source and a receptacle assembly that are in fluid communication with one another (FIG. 4);
an endoscope (15) in fluid communication with the fluid source (FIG. 4); and 
a surgical instrument (20), wherein the surgical instrument and the endoscope are configured to dispense outflow fluid into the receptacle assembly (FIG. 4).
However, Germain et al. does not teach a receptacle bag suspended above an outer housing with the container supported within the housing.  Germain et al. further does not teach a surgical cart.
With respect to claim 11, Robinson et al. teaches a system, comprising:
an assembly including an outer housing (6);
a receptacle assembly operably supported on the assembly (FIG. 12) and configured to receive outflow fluid, the receptacle assembly including a receptacle bag (164) and a container (182 for example) in fluid communication with the receptacle bag, the receptacle bag suspended above the outer housing of the cart assembly and the container supported within the outer housing (FIG. 1, 12).
With respect to claim 11, Helmreich et al. teaches a low profile surgical system, comprising: 
a movable cart assembly (10) including a fluid source (15) and a receptacle assembly (16) that are in fluid communication with one another (5:14-24);
an endoscope (22) operably coupled to the cart assembly (4:41-67); and 
a surgical instrument (26) operably coupled to the cart assembly (4:41-67).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surgical system of Germain et al. to utilize the configuration of a receptacle bag suspended above an outer housing with the container supported within the housing in the manner taught by Robinson et al. in order to reduce the number of total components into one compact unit (FIG. 3 of Germain vs. FIG. 1 of Robinson et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surgical system of Germain et al. to utilize a surgical cart in the manner taught by Helmreich et al. in order to provide a medical work station wherein all of the handheld instruments necessary for conducting a particular open or minimally invasive surgical procedure are readily available at a single common location, and good access is nevertheless provided to the space around the patient positioning table (1:41-46 of Helmreich et al.).
With respect to claim 13, Germain et al. teaches a pressure pump (40a) positioned to pressurize the fluid source (FIG. 3).
With respect to claim 13, Helmreich et al. teaches a pressure pump (14) operably supported on the cart assembly and positioned to pressurize the fluid source (5:14-24).
With respect to claim 17, Germain et al. teaches the surgical instrument is a tissue resecting instrument (20).
With respect to claim 18, Germain et al. teaches the receptacle assembly includes a receptacle bag (228) and a container (220), the receptacle bag in fluid communication with the container (FIG. 5).
With respect to claim 18 Helmreich et al. teaches the receptacle assembly includes a container operably supported on the cart assembly (4:8-20).
With respect to claim 19, Germain et al. teaches the receptacle bag supports a trap configured to trap debris or tissue received in the receptacle bag while enabling fluid to pass through the trap so that the fluid can collect in a bottom of the receptacle bag (11:14-31).


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (U.S. 9,943,639) in view of Robinson et al. (U.S. 2003/0138349) and Helmreich et al. (U.S. 6,117,127) as applied to claims 1 and 11 above, and further in view of Holigan et al. (U.S. 2020/0297900).
Germain et al. in view of Helmreich et al. teaches a surgical system as set forth above.  However, Germain et al. in view of Helmreich et al. does not teach an inflow scale and an outflow scale.
With respect to claims 2 and 12, Holigan teaches a fluid inflow scale (102) and a fluid outflow scale (110), the inflow and outflow scales configured to monitor fluid deficit in the surgical cart system (para [0029]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the inflow and outflow scales as taught by Holigan in order to ensure that the patient is not at risk due to excessive intravasation.(para [0005] of Holigan).

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (U.S. 9,943,639) in view of Robinson et al. (U.S. 2003/0138349) and Helmreich et al. (U.S. 6,117,127) as applied to claims 1 and 11 above, and further in view of Pereira et al. (U.S. 2018/0361055)
Germain et al. in view of Helmreich et al. teaches a surgical system as set forth above.  However, Germain et al. in view of Helmreich et al. does not teach a display assembly operably supported on the cart assembly.
With respect to claims 4 and 14, Pereira et al. teaches a display assembly (112) operably supported on a cart assembly (FIG. 25 for example), the display assembly electrically coupled to a controller assembly (124, para [0065]) and configured to control information displayed on the display assembly (para [0065]-[0066] for example).
With respect to claims 5 and 15, Pereira et al. teaches the display assembly is rotatably coupled to the cart assembly to enable the display assembly to swivel relative to the cart assembly (para [0091] for example).]
With respect to claims 6 and 16, Pereira et al. teaches the display assembly is a touch-screen display configured to receive input and electrically communicate the input to the controller assembly (para [0065]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surgical cart assembly of Germain et al. in view of Helmreich et al. to include a display assembly as taught by Pereira et al. in order to provide a means of displaying fluid flow rate and sensor data in real time (para [0006], see also para [0063] and [0104] of Pereira et al.).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (U.S. 9,943,639) in view of Robinson et al. (U.S. 2003/0138349) and Helmreich et al. (U.S. 6,117,127) as applied to claims 1 and 11 above, and further in view of Krensky et al. (U.S. 2012/0165642).
Germain et al. teaches a surgical system as set forth above, however Germain et al. does not teach the receptacle bag has a concial configuration.
With respect to claim 23, Krensky et al. teaches an analogous receptacle bag (12) with a conical configuration (FIG. 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the shape of the receptacle bag as taught by Germain et al. in view of Robinson et al. and Helmreich et al. to be conical as taught by Krensky et al. because it would be a simple substitution of one known shape for another, and the results of such a substitution would have been predictable.

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795